           Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT Cou T                                              MAY I 7 2019
                                                                     for the
                                                         Southern District of California               CLERK us u1~; I HIC i CUUH r
                                                                                                    SOUTHE:HN DI S I RICT 0 1- CAL! f'ORNI/\
                                                                                                    BY                             i ; I t'lff{
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identifo the person by name and address)                             Case No.
        black and silver GPS Tracking Device with
                                                                        )
                                                                        )
                                                                        )
                                                                                              19MJ2081
           Barcode number 864180035635189
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifo the person or describe the
property to be searched and give its location):

 SEE ATTACHMENT A

located in the              Southern              District of _____C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identifo the
person or describe the property to be seized):

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 rJ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. §§ 952, 960                      Importation of Controlled Substances;
        21 U.S.C. § 963                            Conspiracy to Import Controlled Substances

          The application is based on these facts:
        SEE AFFIDAVIT

           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                               vG~            Applicant 's signature

                                                                                                                  y M. Hesse


Sworn to before me and signed in my presence.


Date:
            &f17A1
City and state: San Diego, CA                                                  Honorable Michael S . Berg, U.S. Magistrate Judge
                                                                                              Printed name and title
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.2 Page 2 of 13




 1                                    ATTACHMENT A
 2                             PROPERTY TO BE SEARCHED
 3         The property is to be searched is the black and silver GPS Tracking Device, with
 4 Barcode number 864180035635189, that was found in the center-console area of the 2014
 5 white Honda Accord bearing California license plate 7GNS847 that Gilberto GONZALEZ
 6 drove into the United States on March 6, 2018 (the "Target Device"). The Target Device
 7 is pictured here:
 8
 9
10
11
12
13
14
15
16
17
18
19
20 The Target Device is currently in the possession of Homeland Security Investigations,
21   which is located at 2255 Niels Bohr Court, San Diego, CA 92154, within the Southern
22 District of California.
23
24
25
26
27
28
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.3 Page 3 of 13




 1                                     ATTACHMENTB
 2                                   ITEMS TO BE SEIZED
 3         Authorization to search the Target Device described in Attachment A includes the
 4 search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
 5 permanent files contained on or in the Target Device for evidence described below,
 6 between the dates of December 6, 2017 and March 6, 2018. The seizure and search of the
 7 Target Device shall follow the search methodology described in the affidavit submitted in
 8 support of the warrant.
 9         The evidence to be seized from the Target Device will be location data and
1O identifying information of individuals accessing the device, including telephone numbers
11   and identifying information for phones and/or computers remotely accessing the device:
12         a.    tending to indicate efforts to import heroin, methamphetamine, cocaine, or
13               some other controlled substances from Mexico into the United States;
14         b.    tending to identify coconspirators, criminal associates, or others involved in
15               importation of heroin, methamphetamine, cocaine, or some other controlled
16               substances from Mexico into the United States;
17         c.    tending to identify travel to or presence at locations involved in the
18               importation of heroin, methamphetamine, cocaine, or some other controlled
19               substances from Mexico into the United States; and/or
20         d.    tending to identify the user of, or persons with control over or access to, the
21               Target Device;
22
23 which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
24 963.
25
26
27
28
                                                 2
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.4 Page 4 of 13




 1                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2         I, Kimberly M. Hesse, a Special Agent with the United States Department of
 3 Homeland Security, Immigration and Customs Enforcement, Homeland Security
 4 Investigations, having been duly sworn, depose and state as follows:
 5                                      INTRODUCTION
 6         1.    This affidavit is made in support of an application for a warrant to search a
 7 Black and Silver GPS Tracking Device, with Barcode number 864180035635189, as
 8 further described in Attachment A (the "Target Device"), and seize evidence of violations
 9 of federal law, namely 21 U.S.C. §§ 952, 960 and 963, as more particularly described in
1O Attachment B. This search supports an investigation and prosecution of Gilberto
11 GONZALEZ ("GONZALEZ"), who is charged with committing one or more of the crimes
12 mentioned above. A factual explanation supporting probable cause follows.
13         2.    The Target Device was found in the center-console area of the 2014 white
14 Honda Accord that Gilberto GONZALEZ drove into the United States on March 6, 2018
15 and that was found to contain heroin, methamphetamine, and cocaine. The Target Device
16 is currently in the possession of Homeland Security Investigations, 2255 Niels Bohr Court,
17 San Diego, CA 92154, within the Southern District of California.
18         3.    Based on the information below, there is probable cause to believe that a
19 search of Target Device will produce evidence of the aforementioned crimes, as described
20 in Attachment B.
21         4.    The information contained in this affidavit is based upon my experience and
22 training, and consultation with other federal, state, and local law enforcement agents.
23 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
24 Target Device, it does not contain all of the information known by me or other federal
25 agents regarding this investigation, but only contains those facts believed to be necessary
26 to establish probable cause.
27 I I I
28 I I I
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.5 Page 5 of 13




 1                              EXPERIENCE AND TRAINING
 2         5.    I am currently employed with the United States Department of Homeland
 3 Security, as a Special Agent for Homeland Security Investigations. I have held my current
 4 position with HSI since September 2016. I am a graduate of the Criminal Investigator
 5 Training Program and the Homeland Security Investigations Special Agent Training
 6 Program at the Federal Law Enforcement Training Center. During the course of my
 7 training at FLETC, I learned the fundamentals of how to conduct criminal investigations
 8 including, but not limited to, gathering of evidence, preservation of a crime scene, and use
 9 of electronic evidence, all in relation to violations of the United States Code.
10         6.    Prior to joining HSI, I was employed as an Assistant Prosecuting Attorney in
11   both Detroit and Lansing, Michigan, for seven years. During my tenure as a prosecutor, I
12 conducted numerous felony jury trials, including but not limited to narcotics trafficking,
13 firearms offenses, and homicides.
14         7.    Currently, I am assigned to an HSI Narcotics Group in San Ysidro, California.
15 My duties include the investigation of narcotics-related violations of Title 21 of the United
16 States Code, and violations of the California Health and Safety Code. I primarily
17 investigate violations of the United States Code that stem from the international border
18 between Mexico and the United States, including drug smuggling.
19         8.    I have participated in investigating various drug-trafficking organizations that
20 are involved in the acquisition, importation, transportation, and distribution of controlled
21   substances into and through the Southern District of California. I have spoken with other
22 agents who have extensive experience in narcotics smuggling investigations. Through my
23   experience and training, I have gained a working knowledge and insight into the normal
24 operational habits of narcotics smugglers, with particular emphasis on those who attempt
25 to import narcotics into the United States from Mexico at the San Diego international ports
26 of entry.
27         9.    As a Special Agent with HSI and throughout my tenure as a prosecutor, I have
28 participated in and conducted investigations of violations of various State and Federal
                                                 2
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.6 Page 6 of 13




 1 criminal laws, including distribution of controlled substances, use of communication
 2 facilities to commit narcotic offenses, importation of controlled substances, and conspiracy
 3 to import, possess and distribute controlled substances. These investigations have resulted
 4 in arrests and prosecutions of individuals who have imported, smuggled, received and
 5 distributed       controlled    substances,   including     cocame,    manJuana,   heroin,   and
 6 methamphetamine. Through these investigations, prosecutions and training; I am familiar
 7 with the operations of illegal international DTO in various parts of the world, including
 8 Mexico.
 9          10.      By virtue of my employment as a Special Agent with HSI, I have performed
1O various tasks and training, which include, but are not limited to:
11                a. Functioning as a surveillance agent and thereby observing and recording
12                   movements of persons trafficking in controlled substances and those
13                   suspected of trafficking in controlled substances;
14                b. Interviewing witnesses, cooperating individuals, and informants relative to
15                   the illegal trafficking of controlled substances and the distribution of monies
16                   and assets derived from the illegal trafficking of controlled substances; and
17                c. Functioning as a case agent, which entails the supervision of specific
18                   investigations involving the trafficking of narcotics.
19          11.      Based upon my training and experience and consultations with law
20 enforcement officers experienced in drug smuggling and trafficking investigations, and all
21   the facts and opinions set forth in this affidavit, I submit the following:
22                a. Drug smugglers and traffickers will use GPS devices because they are able to
23                   actively monitor the progress of their illegal cargo while the conveyance is in
24                   transit;
25                b. Drug smugglers and traffickers and their coconspirators will use GPS devices
26                   because they can easily arrange and/or determine what time their illegal cargo
27                   will arrive at predetermined locations;
28                c. Drug smugglers and traffickers will use GPS devices to direct drivers to
                                                      3
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.7 Page 7 of 13




 1                  synchronize an exact drop off and/or pick up time of their illegal cargo;
 2         12.      Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 3 modules, are smart cards that store data on GSM cellular devices. Depending on the device,
 4 such data can include user identity, location, phone numbers, network authorization data,
 5 personal security keys, and IP addresses. Much of the evidence generated by a smuggler's
 6 use of a GPS tracker would likely be stored on any SIM Card that has been utilized in
 7 connection with that device.
 8         13.      Based upon my training and experience and consultations with law
 9 enforcement officers experienced in drug smuggling and trafficking investigations, and all
10 the facts and opinions set forth in this affidavit, I know that GPS devices can and often do
11   contain electronic records, including location data and telephone numbers or identifying
12 information for individuals accessing GPS Devices directly or remotely through phones
13 and/or computers. This information can be stored within disks, memory cards, deleted data,
14 remnant data, slack space, and temporary or permanent files contained on or in the GPS
15 device. Specifically, I know based upon my training, education, and experience
16 investigating drug smuggling and trafficking conspiracies that searches of GPS devices
17 sometimes yields evidence:
18               a. tending to indicate efforts to import controlled substances from Mexico into
19                  the United States, or possess and/or transport with the intent to distribute
20                  controlled substances within the United States;
21               b. tending to identify coconspirators, criminal associates, or others involved in
22                  importation of controlled substances from Mexico into the United States, or
23                  possession and/or transportation with the intent to distribute controlled
24                  substances within the United States;
25               c. tending to identify travel to or presence at locations involved in the
26                  importation of controlled substances from Mexico into the United States, or
27                  possession and/or transportation with the intent to distribute controlled
28                  substances within the United States, such as stash houses, load houses, or
                                                     4
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.8 Page 8 of 13




 1                  delivery points; and/or
 2               d. tending to identify the user of, or persons with control over or access to, the
 3                  GPS device.
 4         14.      Based on my training and experience, and conversations with other law
 5 enforcement officers who investigate drug smuggling and trafficking, I know that drug
 6 conspiracies often require detailed and intricate planning to successfully evade detection.
 7 Consequently, drug conspiracies often involve planning and coordination for several
 8 months. This planning sometimes includes the use of GPS devices.
 9                          FACTS SUPPORTING PROBABLE CAUSE
10      A. Facts Leading to Seizure of the Accord and GONZALEZ's Arrest
11         15.      According to the report of CBP Officer R. Gonzalez, on March 6, 2018 at
12 approximately 7:00 a.m., Gilberto GONZALEZ, a United States Citizen, entered the
13 United States from Mexico by driving into the Otay Mesa, California, Port of Entry.
14 GONZALEZ was the driver, sole occupant, and registered owner of a 2014 white Honda
15 Accord bearing California license plate 7GNS847. GONZALEZ presented Officer
16 Gonzalez with his SENTRI card, gave two negative customs declarations, and said he was
17 driving to San Diego. Officer Gonzalez received a computer-generated alert and referred
18 GONZALEZ and the Accord to secondary inspection.
19         16.      According to the report of CBP Officer I. Perez, at about 7:06 a.m., Officer
20 Perez screened the Accord using the "Z-Portal" X-Ray machine, and saw anomalies within
21   the rear driver-side quarter panel, the rear passenger-side quarter panel, and the backseat,
22 backrest area.
23         17.      According to the report of CBP Officer E. Franco, at about 7: 10 a.m., Officer
24 Franco and his assigned K-9 Unit screened the outside of the Accord, and the K-9 alerted
25 on the rear passenger-side quarter panel. Officer Franco alerted Officer Perez, and the
26 Accord was referred to the secondary vehicle lot for further inspection.
27         18.      According to the report of CBP Officer Nguyen, at about 7:20 a.m., Officer
28 Nguyen conducted a seven-point inspection of the Accord. Officer Nguyen found nine
                                                    5
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.9 Page 9 of 13




 1 packages in the right rear quarter panel, six packages in the left rear quarter panel, two
 2 packages on the left side back-seat, two packages in the right side rear back-seat, five
 3 packages in the right backrest area of the back-seat, and three packages in the left backrest
 4 area of the back-seat. In total, Officer Nguyen found twenty-seven packages in the Accord.
 5         19.   Officer Nguyen tested the packages and found as follows: six blue packages
 6 weighing 7.74 kilograms (17.06 pounds) field-tested positive for the characteristics of
 7 heroin, ten packages weighing 12.16 kilograms (26.80 pounds) field-tested positive for the
 8 characteristics of cocaine, and eleven packages weighing 5.74 kilograms (12.65 pounds)
 9 field-tested positive for the characteristics of methamphetamine. Subsequent testing by the
1O DEA has confirmed that these substances are in fact heroin, cocaine, and
11 methamphetamine.
12     B. Discovery of the Target Device
13         20.   At the time the drugs were discovered, the Accord was seized by CBP and
14 transferred to a secure lot for storage. The lot, American Towing, is located at 140 Reed
15 Court Chula Vista, CA 91911 , and is used by CBP and HSI to store vehicles that are found
16 to contain drugs when entering the United States at Ports of Entry. Per a manager at
17 American Towing, I understand that the lot is secured pursuant to standards set by
18 Government agencies. I am also aware that the lot cannot be accessed unless the visitor
19 shows some proof of identity at the front office and signs in, and that all visitors are
20 escorted by staff while viewing a vehicle in the lot's possession. Upon leaving, visitors
21 must also sign out. I also understand that American Towing has not had any        ~istory   of
22 break-ins or thefts in at least twenty years.
23         21.   On May 8, 2019, I observed a vehicle viewing of the Accord at American
24 Towing. The viewing was attended by a defense investigator working with counsel for
25 GONZALEZ, the assigned Assistant U.S. Attorney, and an automotive expert retained by
26 the Government.
27         22.   At the time the viewing began, the doors to the Accord were locked. The
28 automotive expert had to get the key from an employee of American Towing, who was
                                                   6
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.10 Page 10 of 13




 1 generally supervising the lot.
 2         23.    During his review of the Accord, the automotive expert found the Target
 3 Device hidden inside the car. The Target Device was wired into the center-console area of
 4 the Accord, and was .placed behind the center console. The Target Device was also
 5 attached to a microphone. While CBP Officers had searched the Accord for drugs in March
 6 2018, they did not search the area where the Target Device was found (because there were
 7 no indications of anomalies there). From my observation of the automotive expert's work,
 8 I believe the Target Device was first discovered at this viewing. At the time the Target
 9 Device was discovered, I seized it as evidence and gave the defense investigator an
1O opportunity to view it.
11         24.    Given that the Accord was taken to American Towing from the Port of Entry;
12 that the lot is secured; that the Accord was stored at the lot; that the Accord was locked
13 when the viewing began; that visitors to the lot must be escorted; and that the Target
14 Device was found for the first time in a hidden area of the Accord, wired into it, I submit
15 that the Target Device was in the Accord at the time GONZALEZ entered the United
16 States on March 6, 2018.
17      C. Training and Experience About GPS Devices
18         25.   Based upon my experience and investigation in this case, I believe that
19 GONZALEZ, as well as other persons as yet unknown, were involved in the importation
20 of narcotics. Based upon my experience and training, and in consultation with other law
21   enforcement officers experienced in narcotics trafficking investigations, and all the facts
22 and opinions set forth in this affidavit, I also believe GONZALEZ and others used the
23 Target Device to coordinate with co-conspirators regarding the importation and delivery
24 of the controlled substances, and to otherwise further the conspiracy both inside and outside
25 the United States. There is also probable cause to believe that electronic records, including
26 location data and telephone numbers or identifying information for individuals accessing
27 the Target Device directly or remotely through phones and/or computers are stored in the
28 memory of the Target Device, which may identify other persons involved in drug-
                                                 7
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.11 Page 11 of 13




 1 trafficking activities.
 2          26.   I know that drug conspirac1es reqmre detailed and intricate planning to
 3 successfully evade detection by law enforcement.          In my professional training and
 4 experience, this requires planning and coordination in the days and weeks and often months
 5 prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
 6 and will continue to attempt to communicate with the subject after the arrest to determine
 7 the whereabouts of their valuable cargo. Based on my training and experience, individuals
 8 such as GONZALEZ will attempt to minimize the amount of time they were involved in
 9 their smuggling activities and often times are actually involved for weeks and months
10 longer than they claimed to be involved.          Given those facts, I respectfully request
11 permission to search the Target Device for items listed in Attachment B beginning on
12 December 6, 2017, up to and including the entire day of March 6, 2018.
13                                         METHODOLOGY
14          27.   It is not possible to determine, merely by knowing a GPS device's make,
15 model and serial number, the nature and types of services to which the device is subscribed
16 and the nature of the data stored on the device. GPS devices today can have functions such
17 as full address books and can be mini-computers. An increasing number of GPS devices
18 now allow users to access them remotely with computers or with a cellular phone and
19 remotely erase all of the data contained on the device. For that reason, the device may only
20 be powered in a secure environment. Many GPS devices do not have hard drives or hard
21    drive equivalents and store information in volatile memory within the device or in memory
22 cards inserted into the device. Current technology provides some solutions for acquiring
23 some of the data stored in some GPS device models using forensic hardware and software.
24 This process is time and labor intensive and may take weeks or longer.
25          28.   Following the issuance of this warrant, I will collect the Target Device and
26 subject it to analysis. All forensic analysis of the data contained within the Target Device
27 and its memory cards will employ search protocols directed exclusively to the
28 identification and extraction of data within the scope of this warrant.
                                                 8
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.12 Page 12 of 13




 1         29.     Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within 90 days, absent
 5 further application to this court.
 6                                       CONCLUSION
 7         30.     Based upon my experience, training, and consultation with other law
 8 enforcement officers experienced in narcotics smuggling investigations, and all the facts
 9 and opinions set forth in this affidavit, I believe there is probable cause to conclude that
1O the Target Device was used to facilitate the offense of importation of controlled
11   substances.   The Target Device was likely used to facilitate the offense by transmitting
12 and storing data, which constitutes evidence of violations of 21 U.S.C. §§ 952, 960, and
13 963.
14         31.     Because Target Device was seized immediately inside the vehicle during the
15 investigation of GONZALEZ's smuggling activities and has been securely stored, there is
16 also probable cause to believe that evidence of the illegal activities committed by
17 GONZALEZ, as described in Attachment B, continues to exist on the Target Device.
18
19
20
21
22
23
24
25
26 I I I
27 I I I
28 I I I
                                                 9
     Case 3:19-mj-02081-MSB Document 1 Filed 05/17/19 PageID.13 Page 13 of 13




 1          32.   Therefore, I respectfully request that the Court issue a warrant authorizing
 2 HSI Special Agents and/or other federal and state law enforcement officers specially
 3 trained in digital evidence recovery, to search the Target Device, as described in
 4 Attachment A, and seize the items listed in Attachment B, using the methodology described
 5 above.
 6          I swear the foregoing is true and correct to the best of my knowledge and belief.
 7
 8
 9                                        Kimberly Hesse
                                          Special Agent
10                                        Homeland Security Investigations
11

12 SUBSCRIBED and SWORN to before me this              f   >;a)' of May, 2019.
13
14
15                                                                  . Berg
16                                        United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
